UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Colleen Roche, et al.,                                                      11/12/2019

                                Plaintiffs,
                                                              1:18-cv-09750 (SDA)
                    -against-
                                                              ORDER OF DISMISSAL
 Sea Associates, LLC, et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       It having been reported to this Court that this case has been settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the

action is made within thirty (30) days.

SO ORDERED.

DATED:         New York, New York
               November 12, 2019

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
